DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa [US 2018/0128458] in view of Kim et al. [KR-2018 0106522].
For claim 1, Fukusawa teaches a light source device comprising: a light-emitting diode (LED) array (arrays of units 20 along columns and/or rows, see Fig. 2) including a substrate (10, see Figs. 2 and 5) having a circuit, a plurality of LED chips (20) on the substrate, and a first control unit (driver 50 supplying power to conductor 14, see [0063] and Figs. 2 and 5), 
wherein the circuit includes a first circuit,
wherein a predetermined plane is illuminated with light from the LED array (plane where collected light for units 20 are overlapping, see [0051]), and 
wherein the first control unit controls an amount of an electric current applied to a first group including first LED chips and second LED chips arranged in series in the first circuit (one of the groups controlled by voltage from driver 50 that controls three groups in parallel the three groups include 5 LED units 20 in series, see Fig. 5B and [0063]), the first LED chips have a first placement angle different from a second placement angle of the second LED chips (angle of units 20 relative to each other along one group of units 20, see Figs. 2A, 5B, 6, 17A-E, and 20; [0063], [0066]-[0070], and [0087]-[0089]), and 
the first control unit controls an amount of an electric current applied to a second group including third LED chips and fourth LED chips arranged in series in the first circuit (a second one of the groups where 5 other LED units 20 are arranged in series and controlled by voltage from driver 50, see [0063] and Fig. 5B), the third LED chips have the first placement angle and the fourth LED chips have the second placement angle (angle of units 20 relative to each other along one group of units 20, see Figs. 2A, 5B, 6, 17A-E, and 20; [0063], [0066]-[0070], and [0087]-[0089]).
Fukusawa teaches in [0063], all of the light-emitting units 20 may emit light at the same time, or only a part of the light-emitting units 20 may emit light according to the conductive pattern 14 of the circuit substrate 12.  Accordingly, Fukusawa recognizes different groups may be controlled independently.
Fukusawa fails to teach the substrate has a first control unit that controls the first group of first LED chips and second LED chips arranged in series in a first circuit and a second control unit that controls the second group of third LED chips and fourth LED chips arranged in series in a second circuit, and wherein respective electric currents are flowed in the first circuit and the second circuit independently from each other.
Kim teaches the substrate (PCB) has first control unit (CON1) that controls the first group of first LED chips and second LED chips arranged in series in a first circuit (Block 1, see Fig. 2 or  the odd-numbered column lines CL* among the plurality of LED elements LED1 to LED72 included in the LED array block of Fig. 4), and a second control unit (CON2) that controls the second group of LED chips arranged in series in a second circuit (Block 2, see Fig. 2 or the even-numbered column lines CL* among the plurality of LED elements LED1 to LED72 included in the LED array block of Fig. 4), and wherein respective electric currents are flowed in the first circuit and the second circuit independently from each other (first and second LED array blocks BLOCK1 and BLOCK2 can be selectively operated according to the surrounding brightness to prevent unnecessary waste of power consumption, see pages 3 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide multiple controllers for controlling multiple LED groups as taught by Kim the control of LED groups as taught by Fukusawa in order to provide for control of LED groups that have different characteristics and to reduce the necessary LEDs active during a given time during low power illumination to increase light source lifetime and to provide for the desired feature of Fukusawa of only a part of the light-emitting units 20 may emit light.
For claim 2, Fukusawa teaches the circuit includes a plurality of chip columns each having a plurality of LED chips placed thereon, and wherein numbers of the LED chips placed in each chip column are equal to each other (see Figs. 2 and 6), and Kim teaches the use of multiple circuits (see Figs. 2 and 4).

For claim 4, Fukusawa teaches the circuit includes a plurality of chip columns each having a plurality of LED chips are placed, the plurality of chip columns includes at least first chip columns and second chip columns different from the first chip columns; and wherein a number of the first LED chips placed in a first chip column and a number of the first LED chips placed in the second chip column are equal to each other (see the first row and the third row or the first column and third column in Fig. 2A), and Kim teaches the use of multiple circuits (see Figs. 2 and 4).
For claim 5, Fukusawa teaches the number of the second LED chips placed in the first chip column and the number of the second LED chips placed in the second chip column are equal to each other (see the first row and the third row or the first column and third column in Fig. 2A).
For claim 6, Fukusawa teaches a lens array comprising a plurality of lenses each corresponding to one of the plurality of LED chips, respectively (lens array 40, see Fig. 2).
For claim 7, Fukusawa teaches another second LED array (a further array of units 20 along another column or rows, see Fig. 2) including a circuit having third LED chips placed at a placement angle different from the first and second placement angles of the first LED chips and the second LED chips (arrangement angle of three or more in alternate arrangement results in three rows and/or columns with three different arrangement angles of units 20, see [0068]-[0069] and [0088]-[0091]), wherein light intensity distributions from the LED array and the second LED array are superimposed on the predetermined plane (plane where collected light for units 20 are overlapping, see [0051]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa in view of Kim as applied to claim 1 above, and further in view of Zhang et al. [CN 101907230].
For claim 3, Fukusawa teaches the circuit includes a plurality of chip columns each having a plurality of LED chips placed thereon (see Figs. 2 and 6), and Kim teaches the use of multiple circuits (see Figs. 2 and 4).
 Fukusawa fails to teach a number of the first LED chips and a number of the second LED chips placed in each chip column are equal to each other.
Zhang teaches a number of the first LED chips and a number of the second LED chips placed in each chip column are equal to each other (see the first column and fourth column in Fig. 4 or the first row and last row in Fig. 4 and [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the LED row and/or column arrangement as taught by Zhang in the LED row and/or column arrangement as taught by Fukusawa, because this would allow for an equal number of orientations providing for a uniform intensity distribution at the edges of the superimposed light beams.
Claims 1, 8, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malach et al. [US 2010/0220306] in view of Fukusawa and Kim.
For claims 1, 8, 9, 11, and 13, Malach teaches an exposing apparatus (see Fig. 10) comprising: 
an illuminating apparatus comprising: a light source device (70)  having an LED array, the LED array including a circuit (see Fig. 8 and [0059]), and a control unit (processor 80 selectively energized, see [0050] and [0059]), wherein a predetermined plane is illuminated with light from the LED array (see Fig. 10 and [0061]); a condensing lens (30); and an optical integrator (34), the light source device illuminating a mask (mask at reticle plane 46, see [0044]) with light from the LED array; and 
an exposing unit (objective, 48) configured to expose a pattern of the mask on a substrate (see [0044]), and 
wherein light intensity distributions from the plurality of LED chips of the light source device are superimposed on an incident surface of the optical integrator through the condensing lens (array 70 at field plane that is inverse conjugate to pupil array 34, see Fig. 10 and [0061]), wherein the optical integrator includes a lens group (fly’s-eye), and 
associated method for manufacturing an article, comprising: exposing a substrate using an exposing apparatus; and developing the exposed substrate to obtain the article (patterned illumination is then directed to the surface of the photosensitized substrate to fabricate circuitry, see [0003] and [0044]).
Malach teaches that the LEDs are selectively energized in pairs or other groupings in order to achieve a desired pupil illumination profile (see [0059]).
Malach fails to teach the light source device having an LED array including a substrate having circuits, a plurality of LED chips placed on the substrate, a first control unit and a second control unit, wherein the circuits include a first circuit and a second circuit, wherein the first control unit controls an amount of an electric current applied to a first group including the first LED chips and the second LED chips arranged in series in the first circuit, the first LED chips have a first placement angle different from a second placement angle of the second LED chips, wherein the second control unit controls an amount of an electric current applied to a second group including the third LED chips and the fourth LED chips arranged in series in the second circuit, the third LED chips have the first placement angle and the fourth LED chips have the second placement angle, and wherein respective electric currents are flowed in the first circuit and the second circuit independently from each other.
Fukusawa teaches a light source device comprising: a light-emitting diode (LED) array (arrays of units 20 along columns and/or rows, see Fig. 2) including a substrate (10, see Figs. 2 and 5) having a circuit, a plurality of LED chips (20) on the substrate, and a first control unit (driver 50 supplying power to conductor 14, see [0063] and Figs. 2 and 5), 
wherein the circuit includes a first circuit,
wherein a predetermined plane is illuminated with light from the LED array (plane where collected light for units 20 are overlapping, see [0051]), and 
wherein the first control unit controls an amount of an electric current applied to a first group including first LED chips and second LED chips arranged in series in the first circuit (one of the groups controlled by voltage from driver 50 that controls three groups in parallel the three groups include 5 LED units 20 in series, see Fig. 5B and [0063]), the first LED chips have a first placement angle different from a second placement angle of the second LED chips (angle of units 20 relative to each other along one group of units 20, see Figs. 2A, 5B, 6, 17A-E, and 20; [0063], [0066]-[0070], and [0087]-[0089]), and 
the first control unit controls an amount of an electric current applied to a second group including third LED chips and fourth LED chips arranged in series in the first circuit (a second one of the groups where 5 other LED units 20 are arranged in series and controlled by voltage from driver 50, see [0063] and Fig. 5B), the third LED chips have the first placement angle and the fourth LED chips have the second placement angle (angle of units 20 relative to each other along one group of units 20, see Figs. 2A, 5B, 6, 17A-E, and 20; [0063], [0066]-[0070], and [0087]-[0089]).
Fukusawa further teaches in [0063], all of the light-emitting units 20 may emit light at the same time, or only a part of the light-emitting units 20 may emit light according to the conductive pattern 14 of the circuit substrate 12.  Accordingly, Fukusawa recognizes different groups may be controlled independently.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the LED angle placement in the row and/or column arrangement as taught by Fukusawa in the LED array as taught by Malach, because the number of mutually-different arrangement angles of the light-emitting units an image obtained by overlapping beams of the radiation light from the respective light-emitting units with one another at a sufficient distance from the light-emitting apparatus more approximates to a circular shape in order to prevent a rectangular outline of light and dark on the radiation surface from being formed.
Both Malach and Fukusawa fail to teach the substrate has a second control unit that controls the second group of third LED chips and fourth LED chips arranged in series in the second circuit, and wherein respective electric currents are flowed in the first circuit and the second circuit independently from each other.
Kim teaches the substrate (PCB) has first control unit (CON1) that controls a first group of LED chips arranged in series in a first circuit (Block 1, see Fig. 2 or  the odd-numbered column lines CL* among the plurality of LED elements LED1 to LED72 included in the LED array block of Fig. 4), and a second control unit (CON2) that controls the second group of LED chips arranged in series in a second circuit (Block 2, see Fig. 2 or the even-numbered column lines CL* among the plurality of LED elements LED1 to LED72 included in the LED array block of Fig. 4), and wherein respective electric currents are flowed in the first circuit and the second circuit independently from each other (first and second LED array blocks BLOCK1 and BLOCK2 can be selectively operated according to the surrounding brightness to prevent unnecessary waste of power consumption, see pages 3 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide multiple controllers for controlling multiple LED groups as taught by Kim the control of LED groups as taught by Malach and also Fukusawa in order to provide for control of LED groups that have different characteristics and to reduce the necessary LEDs active during a given time during low power illumination to increase light source lifetime and to provide for the desired feature of Malach of selectively energized in pairs or other groupings in order to achieve a desired pupil illumination profile.
For claim 15, in the combination of Malach and Kim, Kim teaches the first control unit and the second control unit control the electric current applied to the first group and the electric current applied to the second group, respectively (selective control of different groups of LEDs by two control units, see pages 3 and 4 of the translation), and Malach teaches to change a light intensity distribution formed on the predetermined plane (to selective energization of pairs or other groupings of LEDs 62a-62d to form a desired pupil profile, see [0059]).
Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered but they are not persuasive.
Regarding the LED light source recited in each of the independent claims, the Applicant argues: a) on pages 9 and 10, that the circuit shown in Fig. 5B of Fukusawa is a single circuit wherein each of the groupings are not different circuits and does not disclose respective electric circuits flowing in the first and second circuit.
b) on page 10, that Kim does not disclose the LED chips have different angles.
c) on pages 10 and 11, that enumerated claimed elements identified in the argument were not known in the prior art.
d) on pages 11 and 12, that the explicit analysis to combine at least Fukusawa and Kim does not describe how the modification of the inclined LED units 20 of Fukusawa would accommodate the selectively operating first LED block and second LED block as taught by Kim.
e) on page 12, the rejection dissects the claim into discrete elements and does not consider the relationships as a whole. 
The Examiner respectfully disagrees with the Applicant’s arguments.
a) Fukusawa is not relied upon to teach multiple circuits. Kim is relied upon to teach multiple circuits in order to provide the desired function in [0063] of Fukusawa of only part of the LED units 20 emitting light or the desired function in [0059] of Malach of selective energizing of groupings in order to achieve a desired pupil illumination profile.
b) Kim is not relied to teach the LED chips having different angles.  Fukusawa is relied upon to teach the arrangement angles in Figs.2A, 5B, 6, 17A-E, and 20.
c) Each of the enumerated elements argued by the Applicant are identified in the rejections of claims 1, 8, 11 and 13 above.
d) In the rejection of at least claim 1 above, Fukusawa teaches different groupings of LED chips in Fig. 5B and recognizes in [0063] that different groups may be controlled independently. Kim teaches in Figs. 2 and 4 and pages 3 and 4 of the translation a means to provide the desired function of Fukusawa through the use of two controllers. 
e) The relationship between Fukusawa and Kim are made clear in the rejection of at least claim 1 above. Fukusawa teaches different groupings of LED chips in Fig. 5B and recognizes in [0063] that different groups may be controlled independently. Kim teaches in Figs. 2 and 4 and pages 3 and 4 of the translation a means to provide the desired function of Fukusawa through the use of two controllers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0248890 and US 2020/0174377, both to Osaka, teach a similar device to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759